United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-1243
                          ___________________________

                                  Keith Allen Deaton

                        lllllllllllllllllllllPetitioner - Appellant

                                            v.

          Ray Hobbs, Director of the Arkansas Department of Correction

                        lllllllllllllllllllllRespondent - Appellee
                                        ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                             Submitted: January 16, 2014
                                Filed: April 11, 2014
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Keith Deaton appeals the district court’s dismissal of his habeas corpus petition
as untimely. The issue before us is whether the district court properly determined that
Deaton is not entitled to equitable tolling. However, because Deaton asserted a claim
of actual innocence as the primary ground for his petition, this issue is now moot after
the Supreme Court’s decision in McQuiggin v. Perkins, 569 U.S. ---, 133 S. Ct. 1924
(2013). See id. at 1928 (“Our opinion clarifies that a federal habeas court, faced with
an actual-innocence gateway claim, should count unjustifiable delay on a habeas
petitioner’s part, not as an absolute barrier to relief, but as a factor in determining
whether actual innocence has been reliably shown.”). Therefore, we remand to the
district court for a determination as to whether Deaton can meet the demanding
actual-innocence standard. See Williams v. Hobbs, 509 F. App’x 558, 558 (8th Cir.
2013) (unpublished per curiam); see also McQuiggin, 133 S. Ct. at 1935 (“[A]
petitioner ‘must show that it is more likely than not that no reasonable juror would
have convicted him in the light of the new evidence.’ . . . ‘A court may consider how
the timing of the submission and the likely credibility of [a petitioner’s] affiants bear
on the probable reliability of . . . evidence [of actual innocence].’” (third, fourth, and
fifth alterations in original) (quoting Schlup v. Delo, 513 U.S. 298, 327, 332 (1995))).
                          ______________________________




                                           -2-